BOARDMAN, Chief Judge,
dissenting.
I respectfully dissent from the result reached by the majority. It is my view that the statute proscribing an act constituting an unnecessary killing committed where the defendant was “resisting an attempt by . [the victim] to commit any felony . . . ” contemplates that the act be done other than in self-defense. Section 782.11, Florida Statutes (1975). It is applicable to a situation such as that in Whitehead where the defendant contended that the death resulted from his efforts to resist an unlawful act. In the case before us appellant does not set forth a Whitehead -type defense, and the facts do not warrant an instruction on Section 782.11.